Pkr Curiam,
This action of ejectment was brought in the right of Mary Doran, nee Sharp,—one of the residuary devisees under the will of her father, Richard Sharp, who died testate in 1863, leaving to survive him a widow and nine children, of whom she was one,—to recover possession of the one undivided ninth part of the two hundred and ten acre tract of land described in the precipe. She claimed as one of the nine children, residuary devisees referred to in her father’s will. ■ The defendants claimed under the deed of testator’s widow and executrix, executed under the power of sale given her by said will. The right of the plaintiff to recover, therefore, hinged on the proper construction of the following clauses of the will:
“First, I give and bequeath unto my beloved wife, Charity, my entire estate real and personal so long’ as she may remain my widow, but should.she marry again she shall be entitled then to what the law allows widows commonly.
“ I direct that my beloved wife pays all my just debts, and raises my children in the love and fear of God, and after the death of their mother my will is that my estate be equally divided amongst all my children, and I further direct that should it be necessary on account of debts now or debts that may accrue in maintaining the family, my wife will be privileged to sell a portion of the real estate. And I direct that my wife, Charity, be my sole executor in settling up my estate etc., hereby revoking all former wills by me made.”
The learned trial judge held, in substance, that the deed of Charity Sharp, executrix, etc., under which defendants claimed title, was a good execution of the power of sale contained in the above quoted clause of Richard Sharp’s will, and vested in her vendees a good title in fee simple to the land in question; and he accordingly directed a verdict in favor of the defendants.
The subjects of complaint in the first, second and third specifications are the excerpts, from the learned judge’s charge, recited therein respectively. We have considered each of these portions of the charge and find no error therein. They contain an accurate construction of the clauses of the will above quoted.
The fourth and last specification complains of the admission, in evidence, of the deed under which the defendants .claimed *435title in themselves. The admission of the deed was the logical sequence of correctly construing the power of sale, and hence the deed was rightly admitted. In refusing plaintiffs’ motion for a new trial the learned judge filed a clear, concise and convincing opinion in which the questions involved are fully and satisfactorily considered. In view of that, further comment is unnecessary.
Judgment affirmed.